United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 14, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-40134
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ROY SALINAS,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 2:04-CR-508-2
                      --------------------

Before REAVLEY, JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

     A jury convicted Roy Salinas of conspiracy and possession

with intent to distribute 368 kilograms of marijuana.      Salinas

was sentenced to 120 months in prison and an eight-year term of

supervised release.

     In his sole issue on appeal, Salinas argues that there was

insufficient evidence to support the jury’s verdict.     The crux of

Salinas’s argument is that there is a logical explanation for

seemingly incriminating facts and that there was evidence that

others could have been the culprits.   “This argument ignores the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-40134
                                 -2-

standard of appellate review; the Government is not required to

present enough evidence to exclude every hypothesis of

innocence.”    United States v. Jones 133 F.3d 358, 362 (5th Cir.

1998) (internal quotation marks and citation omitted).

       Viewed in the light most favorable to the Government, the

evidence adduced at trial was as follows.     See Jones, 133 F.3d at

362.    Salinas drove a red Freightliner truck for Lionel Gutierrez

(Gutierrez).    On September 3, 2004, Salinas called Elam Trucking

Company, Inc. (ETC) to state that he was ready to accept a long-

haul driving job.    ETC assigned Salinas to drive to Indiana with

a load of flour from Azteca Mills in Texas.    Someone other than

Salinas picked up the trailer full of flour from Azteca Mills.

Salinas, however, made several cellular telephone calls to

Catalino Gutierrez (Catalino) on the 3rd of September.    Salinas

told officers that Catalino drove a gray Ford Mustang.

       On the evening of September 3rd, Heriberto Huerta received a

call from a man he identified only as “Chino.”    Chino asked

Huerta to drive a load of drugs from Huerta’s home to Houston.

Huerta agreed and later that evening, Chino and another unknown

man arrived at Huerta’s house with the red Freightliner and the

trailer full of flour and marijuana.    Although Chino usually

drove a gray Ford Mustang, he and his companion were in a dark

blue Buick when they arrived at Huerta’s house.    Huerta, who did

not possess a commercial driver’s license, was told that Chino’s
                             No. 05-40134
                                  -3-

companion, who was driving the blue Buick, would pick up the

person who would drive the truck from Houston.

     Huerta was detained at the checkpoint when drug-sniffing

dogs alerted on the red Freightliner.       Approximately nine minutes

after Huerta pulled into the checkpoint, the dark blue Buick

arrived at the checkpoint.    Salinas was a passenger in the Buick,

and his brother Rudy Salinas (Rudy) was the driver.      Salinas

claimed ownership of the vehicle.    The Buick was also detained

based on the canine’s alert, and a homemade marijuana pipe was

found in the Buick.   Although there was much commotion

surrounding the search of the red Freightliner, which Salinas

regularly drove, a mere 35 feet away from Salinas and Rudy,

neither man looked over in that direction.

     Officers found a notebook bearing the names of Salinas and

his wife, as well as clothing matching the style and size of

those worn by Salinas, in the cab of the freightliner.

Additionally, Salinas was found to be in possession of a

commercial driver’s license.    Further, the broken cargo seal that

had been placed on the trailer at Azteca Mills was found in the

trunk of the Buick.   Finally, Rudy placed a call to Catalino

while he and Salinas were still detained at the checkpoint.

     Although the evidence against Salinas was circumstantial,

the development and collocation of circumstances was sufficient

to prove a conspiracy.   See United States v. Medina, 161 F.3d
867, 872 (5th Cir. 1998); United States v. Gonzales, 79 F.3d 413,
                           No. 05-40134
                                -4-

423 (5th Cir. 1996).   Salinas gave several inconsistent

statements to the officers investigating the case.   The jury was

free to reject Salinas’s theory of defense that there was an

innocent explanation for everything that happened.   Given the

facts of the case, a reasonable jury could have found that the

evidence established Salinas’s guilt beyond a reasonable doubt on

both the conspiracy and the possession counts.   See United States

v. Jaramillo, 42 F.3d 920. 922-23 (5th Cir. 1995).

     AFFIRMED.